MEMORANDUM *
Ramon Robles-Ayala challenges the reasonableness of his sentence. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we vacate Robles-Ayala’s sentence and remand for resentencing.
Robles-Ayala, through counsel, raised circumstances relevant to the district court’s sentencing analysis under 18 U.S.C. § 3553(a)(1), the history and characteristics of the defendant. Specifically, Robles-Ayala argued that he had returned to the United States to work because he “was starving” and because he had no other way to support his three children, who had been abandoned by their mother to his care, and his aging mother. The district court did not respond to Robles-Ayala’s argument, except to say that “whatever [Robles-Ayala’s] motive for coming to the United States,” he had “shown no respect for the laws of this country.” This dismissive analysis of an argument raised by the parties and relevant under § 3553(a) is insufficient to allow us to conduct meaningful appellate review. See United, States v. Menyweather, 447 F.3d 625, 635 (9th Cir.2006) (holding that the district court must articulate its basis for sentencing “ ‘in sufficiently specific language to allow appellate review” ” (quoting United States v. Working, 224 F.3d 1093, 1102 (9th Cir.2000))). The court’s “checklist recitation” of the § 3553(a) factors does not cure this error. See United States v. Mix, 457 F.3d 906, 912 (9th Cir.2006) (“[A] checklist recitation of the section 3553(a) factors is neither necessary nor sufficient for a sentence to be reasonable.” (quoting United States v. Smith, 440 F.3d 704 (5th Cir.2006))).
Accordingly, we remand for the district court to explain for the record why its sentence is reasonable, given the compelling equities presented by Robles-Ayala.
VACATED AND REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.